Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-8 are pending in the present application with claims 1 and 8 being independent.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
In claim 3, line 2, “BADT” should be changed to --Bootstrap Aggregating Decision Tree (BADT)--.
In claim 7, line 2, “ETL” should be changed to --extracting, transforming, and loading (ETL)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
-In line 1, “the dosage” lacks antecedent basis.
-In line 7, “the feature extraction” lacks antecedent basis.
-In line 8, “the optimal sub-tree” lacks antecedent basis.
-In line 9, “the required dosage” lacks antecedent basis.
-In line 10, “the established decision tree” lacks antecedent basis.

Claim 2:
-In line 2, “the output” lacks antecedent basis.

Claim 3:
-In line 2, “the output” lacks antecedent basis.

Claim 4:
-In line 2, “the Gini index” lacks antecedent basis.
-In line 2, “the optimal feature” lacks antecedent basis.
-In line 3, “the optimal splitting point” lacks antecedent basis.
-In line 3, “the feature” lacks antecedent basis.

Claim 5:
-In line 2, “the sub-trees” lacks antecedent basis.
-In line 2, “the complete tree form” lacks antecedent basis.
-In line 3, “the sequence of the sub-trees” lacks antecedent basis.
-In line 3, “the independent verification data set” lacks antecedent basis.
-In line 4, “the cross-validation method” lacks antecedent basis.

Claim 6:
In line 2, “the time axis” lacks antecedent basis.
	Claim 7:
In line 2, “the output data” lacks antecedent basis.

Claim 8: 
-In line 9, “the feature extraction” lacks antecedent basis.
-In line 10, “the optimal sub-tree” lacks antecedent basis.
-In line 11, “the required dosage” lacks antecedent basis.
-In line 12, “the established decision tree” lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
Therefore, the scope of claim 8 includes transitory signals which are not within one of the four statutory categories of 35 U.S.C. §101.  Accordingly, claim 8 is rejected under 35 U.S.C. §101.
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals — Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Assuming claim 8 was amended to recite a “non-transitory storage medium,” then it would be rejected in a manner similar to claim 1 below.

Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a method (i.e., a process).  Accordingly, claims 1-7 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A method for predicting the dosage based on human physiological parameters, comprising:
obtaining dosage data and multiple human physiological parameter data of multiple testers as raw data; 
preprocessing the raw data to obtain input data as a training set; 
based on the input data, establishing a decision tree by classification and regression tree algorithm, which includes: 
generating the decision tree based on the feature extraction of the input data, and pruning the generated decision tree and selecting the optimal sub-tree by using a validation data set; 
inputting a user's human physiological parameter data, and predicting the required dosage according to the established decision tree.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because the underlined limitations are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind and with pen and paper “preprocess” raw dosage/physiological parameter data (e.g., via cleaning/transforming the data) to obtain input data, extract features from the input data (e.g., important features), arrange the extracted features into a decision tree using a classification and regression algorithm (e.g., that relates dependent and independent variables such as dosage and physiological parameters), prune the tree (e.g., removing non-critical or redundant sections of the tree) to obtain an “optimal” subtree/branch, and then input a current user’s human physiological data into the tree to predict a required dosage according to the tree.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4-6 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 4, this claim calls for using the Gini index to select the optimal feature and determining the optimal splitting point at the same time which could be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-Claim 5 recites cutting off the subtrees continuously, testing a subtree sequence on an independent verification data set by cross-validation, and selecting the optimal subtree which could be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-Claim 6 recites correlating dosage data with physiological parameters on a time axis which could be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method for predicting the dosage based on human physiological parameters, comprising:
obtaining dosage data and multiple human physiological parameter data of multiple testers as raw data (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
preprocessing the raw data to obtain input data as a training set; 
based on the input data, establishing a decision tree by classification and regression tree algorithm, which includes: 
generating the decision tree based on the feature extraction of the input data, and pruning the generated decision tree and selecting the optimal sub-tree by using a validation data set; 
inputting a user's human physiological parameter data, and predicting the required dosage according to the established decision tree.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of obtaining dosage data and multiple human physiological parameter data of multiple testers as raw data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, independent claim 1 is directed to at least one abstract idea.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim calls for using GRNN to post-optimize the output of the decision tree which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 3: This claim calls for using BADT to process null data to post-optimize the output of the decision tree which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 7: This claim calls for processing the input data of the decision tree via ETL and processing the output data via ETL as input to continuously iterate the tree which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation directed to obtaining dosage data and multiple human physiological parameter data of multiple testers as raw data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-7 are ineligible under 35 USC §101 for being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”):
Regarding claim 1, Khalaf discloses a method for predicting the dosage based on human physiological parameters (page 140 discusses using machine learning algorithms for analyzing patient data to generate effective dosage levels, where pages 74 and 165 note how the patient data includes physiological parameters), comprising: 
obtaining dosage data and multiple human physiological parameter data of multiple testers as raw data (pages 70-74 illustrate/discuss obtaining raw data/real-life patient datasets including dosage data (e.g., in mg/kg) and multiple human physiological parameters data (e.g., weight, Hb, PLTS, etc.) of multiple patients/testers); 
preprocessing the raw data to obtain input data as a training set (pages 72-79 discuss performing exploratory analysis of the raw data to obtain “input data” for use in machine learning (which would be as a training set)); 
based on the input data, establishing a decision tree by classification and regression tree algorithm (page 108 discusses generating/training a random forest (RF) with decision trees with the training set of the SCD dataset and section 4.2.3 on page 47 discusses how the RF (which includes decision trees) can be created via a regression and classification algorithm), which includes: 
generating the decision tree based on the feature extraction of the input data (pages 91-96 discuss performing feature selection on the SCD dataset, page 106 notes how the feature selection/extraction is performed on the cleaned/pre-processed (input) data for training of the machine learning classifiers, and pages 43-46 and 108 discuss generating decision tree/random forest the training sets), and pruning the generated decision tree (page 44 discusses pruning the tree) and selecting the optimal sub-tree by using a validation data set (page 44 discusses achieving an optimal subtree in conjunction with applying a k-fold cross-validation which would make use of a validation data set); 
inputting a user's human physiological parameter data, and predicting the required dosage according to the established decision tree (pages 4-6 and 153-156 discuss a web-based system that generates recommended (required) medication dosage for patients using blood test results (human physiological parameter data) which would be according to the above-discussed decision tree).

Regarding claim 3, Khalaf discloses the method according to claim 1, further including using BADT to process null data specifically to post-optimize the output of the decision tree (section 4.2.2 on page 46 discusses using Bootstrap Aggregation on the decision trees while pages 83 and 86-90 discuss handling missing/null values; accordingly, the Bootstrap Aggregation would process such null/missing data to “post-optimize” the output of the decision trees).

Regarding claim 5, Khalaf discloses the method according to claim 1, further including the pruning comprising: cutting off the sub-trees continuously from the bottom of the complete tree form of the decision tree (page 44 discusses employing pruning to the tree (which would have subtrees) to achieve a sequence of optimal subtrees, where such pruning would begin at the bottom of the tree (e.g., at one or more leaf nodes) and proceed continuously); testing the sequence of the sub-trees on the independent verification data set by the cross-validation method, from which the optimal sub-tree is selected (page 44 also discusses applying k-fold cross-validation using testing sets (independent verification data) to obtain an (optimal) subtree).

Regarding claim 8, Khalaf discloses a storage medium, which stores instructions that can be executed by a computer device and can be read by the computer device; the instructions cause the computer device to perform the following steps (pages 70 and 142 disclose how the system is computerized which would include a storage medium storing instructions executable and readable by a computer device to perform steps).
The remaining limitations of claim 8 are disclosed by Khalaf as discussed above in relation to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of NPL “Research on Inspection and Classification of Leather Surface Defects Based on Neural network and Decision Tree” to Jian et al. (“Jian”) and U.S. Patent No. 5,561,741 to Wasserman (“Wasserman”):
Regarding claim 2, Khalaf discloses the method according to claim 1, but appears to be silent regarding using generalized regression neural network to post-optimize the output of the decision tree.
Nevertheless, Jian teaches (first full paragraph on right column of page 381) that it was known in the machine learning art to utilize a neural network to optimize a constructed decision tree for purposes of choosing key attributes without affecting classification accuracy while Wasserman  teaches (column 9, lines 52-56) that it was known in the machine learning art to utilize a Generalized Regression Neural Network because of the little to no training time required.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a neural network to post-optimize the output of the decision tree of Khalaf as taught by Jian for purposes of choosing key attributes without affecting classification accuracy and for the neural network to have specifically been a Generalized Regression Neural Network as taught by Wasserman because of the little to no training time required and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of NPL “Decision tree methods: applications for classification and prediction” to Song et al. (“Song”):
Regarding claim 4, Khalaf discloses the method according to claim 1, but appears to be silent regarding wherein the generation of the decision tree uses the Gini index to select the optimal feature, and to determine the optimal splitting point of the feature at the same time.
Nevertheless, Song teaches (page 131, top paragraph in right column) that it was known in the machine learning art to utilize various characteristics including, inter alia, the Gini index to select important/optimal variables/features and determine splitting points for the important variables/features resulting in “pure” child nodes in a decision tree model (such that the splitting points would thus be “optimal” splitting points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generation of the decision tree to have used the Gini index to select the optimal feature, and to determine the optimal splitting point of the feature at the same time in the system of Khalaf as taught by Song to determine optimal features/splitting points of the decision tree thereby leading to outputs with increased accuracy and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of U.S. Patent App. Pub. No. 2014/0258190 to Doniger et al. (“Doniger”):
Regarding claim 6, Khalaf discloses the method according to claim 1, but appears to be silent regarding the preprocessing comprising: correlating the dosage data with the human physiological parameters on the time axis.
Nevertheless, Doniger teaches ([0046]-[0048]) that it was known in the healthcare informatics art to correlate historical dosage information and physiological parameters over time to facilitate determination of appropriate future dosages based on the past dosage information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the preprocessing to include correlating the dosage data with the human physiological parameters on the time axis in the system of Khalaf as taught by Doniger to facilitate determination of appropriate future dosages based on the past dosage information and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of U.S. Patent App. Pub. No. 2019/0114509 to Deng et al. (“Deng”):
Regarding claim 7, Khalaf discloses the method according to claim 1, further including the preprocessing further comprising: processing the input data by ETL (page 80 discusses pre-processing the input data into an understandable format via cleaning and transforming; accordingly, the input data is “extracted,” “transformed,” and “loaded” (ETL) into some data container), ...
However, Khalaf appears to be silent regarding the method further specifically including processing the output data of the decision tree by ETL again as input data, thereby continuously iterating.
Nevertheless, Deng teaches ([0053]) that it was known in the healthcare informatics art to convert the output of a decision tree into a signal for feedback/training purposes, whereby the signal would amount to input data for such feedback/training, and where the conversion amounts to extraction (extraction of the output), transformation (conversion of the output into the signal), and loading (the signal would be loaded into some data container for use in the feedback/training).  This process would advantageously continuously update and improve the decision tree thereby leading to improved predictive outputs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed the output data of the decision tree by ETL again as input data, thereby continuously iterating in the system of Khalaf as taught by Deng to advantageously continuously update and improve the decision tree thereby leading to improved predictive outputs and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems that use decision trees and other machine learning algorithms to generate treatment recommendations based on various types of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686